Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 14, 2017

The Court of Appeals hereby passes the following order:

A18A0801. CARA WILLIAMS v. THE STATE.

      Cara Williams pled guilty to two counts of forgery in the first degree and two
counts of identity fraud. After sentence was entered, Williams filed a motion to
withdraw her guilty plea, which the trial court denied. In an unpublished opinion, we
affirmed the trial court’s judgment. See Williams v. State, Case No. A13A1009
(decided August 23, 2013). In 2017, Williams filed a motion to recuse the trial judge,
which the trial court denied on April 14, 2017. Williams filed her notice of appeal on
May 18, 2017. However, we lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Williams did not file her
notice of appeal until 34 days after entry of the order she seeks to appeal, her appeal
is untimely.
      Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.